         Case 1:19-cv-00104-RBW Document 31 Filed 02/11/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
NORRIS WILLIAMS,                        )
                                        )
            Plaintiff,                  )
                                        )
      v.                                )    Civil Action No. 19-0104 (RBW)
                                        )
DEPARTMENT OF JUSTICE,                  )
                                        )
            Defendant.                  )
_______________________________________)

                                               ORDER
        The plaintiff, who currently is incarcerated at the Federal Correctional Institution in

Coleman, Florida, filed this action under the Freedom of Information Act (“FOIA”), see 5 U.S.C.

§ 552, seeking information maintained by the Drug Enforcement Administration (“DEA”). On

January 8, 2020, the Court granted in part and denied in part without prejudice the defendant’s

summary judgment motion. Pursuant to the Court’s ruling, the defendant was required to release

all responsive records to the plaintiff in full by February 21, 2020, or, alternatively, file a

renewed summary judgment motion regarding its compliance with the FOIA. The Court

subsequently granted the defendants extensions of time to comply with its ruling, and according

to the defendant’s September 15, 2020 status report, the DEA mailed responsive records to the

plaintiff on June 30, 2020.

        On September 16, 2020, the Court issued a Minute Order directing the plaintiff to

confirm receipt of the records the DEA mailed to him and to indicate whether he challenges the

DEA’s response to his FOIA request. If there is a challenge, the plaintiff was to identify the

basis for his challenge, and the Court would have set a schedule for the filing of additional

dispositive motions. If there is no challenge, the plaintiff was to file a notice of voluntary


                                                   1
         Case 1:19-cv-00104-RBW Document 31 Filed 02/11/21 Page 2 of 3




dismissal. The Court set November 6, 2020, as the deadline for the plaintiff’s response, and

advised that the plaintiff’s failure to file a timely report or notice may result in dismissal of this

action without further notice for failure to prosecute. Because the plaintiff did not file timely his

status report or notice, on November 25, 2020, the Court issued an Order dismissing the

complaint and this civil action without prejudice.

        This matter is before the Court on plaintiff’s Motion to Reopen This Case for an

Extension of Time to File his Status Report Based on an Incidental Lack of Communication

(ECF No. 30). The Court accepts the plaintiff’s explanation that he attempted to send his Status

Report on or about October 25, 2020, and that, due to restrictions imposed at the institution

because of the coronavirus pandemic, he was unable to do so.

        The plaintiff represents that the defendant sent him 251 pages of records and is “still

withholding 51 pages and six . . . videos[.]” Pl.’s Mot. ¶ 2. It appears, then, that the plaintiff

challenges the DEA’s response to his FOIA request and that a schedule for dispositive motions is

appropriate.

        Accordingly, it is hereby

        ORDERED that the plaintiff’s Motion to Reopen This Case for an Extension of Time to

File his Status Report Based on an Incidental Lack of Communication [30] is GRANTED; it is

        FURTHER ORDERED that the Court’s November 25, 2020 Order [27] is VACATED; it

is

        FURTHER ORDERED that the Clerk of Court shall REOPEN this case; it is

        FURTHER ORDERED that the defendant shall file its motion for summary judgment by

March 25, 2021; the plaintiff shall file his opposition and cross-motion, if any, by May 6, 2021;

the defendant shall file its reply and opposition to plaintiff’s cross-motion, if one is filed, by June



                                                   2
         Case 1:19-cv-00104-RBW Document 31 Filed 02/11/21 Page 3 of 3




3, 2021; and the plaintiff shall file his reply to the opposition to his cross-motion, if one has been

filed, by July 1, 2021.

       SO ORDERED this 11th day of February, 2021.



                                                               /s/
                                                               REGGIE B. WALTON
                                                               United States District Judge




                                                  3
